J-S35004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: C.G.F., JR., A MINOR                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
    APPEAL OF: A.F., MOTHER                    :
                                               :
                                               :    No. 663 MDA 2022

                Appeal from the Decree Entered March 31, 2022
        In the Court of Common Pleas of Dauphin County Orphans’ Court
                            at No(s): 66 AD 2021


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, J.:                           FILED NOVEMBER 03, 2022

        A.F. (Mother) appeals from the decree entered March 31, 2022, that

granted the petition filed by the Dauphin County Social Services for Children

and Youth (Agency) to involuntarily terminate Mother’s parental rights to

C.G.F., Jr. (Child), born in February of 2014, pursuant to sections 2511(a)(1),

(2), (5), (8) and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 After

review, we affirm.

        In her brief, Mother set forth the following issue for our review:

     1. Did the trial court abuse its discretion, or commit an error of law by
        determining it was in the [Child’s] best interest to have Mother’s
        parental rights terminated by clear and convincing evidence?

Mother’s brief at 4.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The parental rights of C.G.F. (Father) were also terminated on the same
date; however, Father did not appeal the termination.
J-S35004-22



      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). The burden is upon the petitioner to prove

by clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 958 A.2d at 276. Moreover,

we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).


                                      -2-
J-S35004-22


       We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion authored by the Honorable

John F. Cherry of the Court of Common Pleas of Dauphin County, filed on July

8, 2022.    We conclude that Judge Cherry’s well-reasoned opinion properly

disposes of the issue raised by Mother.2 Specifically, the trial court’s opinion

extensively discusses the testimony provided at the various hearings held in

this matter, including the testimony given by a number of caseworkers from

the Agency, as well as that provided by the psychologists that treated Mother.

Essentially, Mother’s arguments center on the credibility determinations made

by the court, contending that the testimony put forth by her should have been

believed rather than the testimony provided by the Agency’s witnesses. Our

standard of review prohibits this Court from overturning the trial court’s

credibility determinations so long as its findings are supported by the evidence

of record. In this case, the court’s credibility determinations are supported by

an overwhelming majority of the evidence.        Accordingly, we adopt Judge

Cherry’s opinion as our own and affirm the decree appealed from on that basis.




____________________________________________


2 Notably, the Agency has been involved with this family since 2010. At the
time the termination petition concerning Child was filed, petitions relating to
six of Child’s siblings were also filed.       Mother and Father voluntarily
relinquished their parental rights to these six children.

                                           -3-
J-S35004-22


Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2022




                          -4-